DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Claims
	The amendment filed on 11/13/2018 is acknowledged.  Claims 1-8 were cancelled, and new claims 9-28 were added.
	Claims 9-28 are currently pending and under examination.


Information Disclosure Statement
	The information disclosure statements filed on 11/13/2018, 9/9/2019, 2/14/2020, and 11/4/2020 have been fully considered.


Drawings
When a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and a sequence identifier ("SEQ ID NO:X") must be used either in the drawing or in the Brief Description of the Drawings.  See MPEP ' 2422.02.  In the instant application, a sequence identifier must be used for the sequences appearing in Fig. 27B and Fig. 35.  Appropriate correction is required.


Specification
Applicants are reminded that embedded hyperlinks and/or other forms of browser-executable code are not permitted (MPEP § 608.01).  Two embedded hyperlinks appear in the 4th paragraph of p. 34.
It is also noted that all sequences must be identified by appropriate sequence identifier (“SEQ ID NO: X”).  See MPEP ' 2422.02.  Applicants’ cooperation in ensuring that all sequences are thus identified is therefore requested.  As discussed above in the objection to the drawings, Fig. 27B and Fig. 35 depict 


Claim Objection
Applicant is advised that should claim 24 be found allowable, claim 27 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  In the instant case, the two claims are identical.


Double Patenting

Statutory double patenting rejection
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 9-28 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 63-81 of copending Application No. 16/113,061 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


Claim 9 is directed to a method of decreasing adenosine levels in a tumor of a human subject, comprising administering to the subject an antibody that binds to human CD73, wherein the antibody comprises a heavy chain comprising CDR1, CDR2, and CDR3 sequences comprising the amino acid 

Claim 10 is directed to a method of stimulating an immune response against a tumor in a human subject in need thereof, comprising administering to the subject an effective amount of an antibody that binds to human CD73, wherein the antibody comprises a heavy chain comprising CDR1, CDR2, and CDR3 sequences comprising the amino acid sequences of SEQ ID NOs: 5, 6, and 7, respectively, and a light chain comprising CDR1, CDR2, and CDR3 sequences comprising the amino acid sequences of SEQ ID NOs: 13, 14, and 15, respectively.

Claim 11 is directed to a method of stimulating an immune response in a human subject, comprising administering to the subject an antibody that binds to human CD73, wherein the antibody comprises a heavy chain comprising CDR1, CDR2, and CDR3 sequences comprising the amino acid sequences of SEQ ID NOs: 5, 6, and 7, respectively, and a light chain comprising CDR1, CDR2, and CDR3 sequences comprising the amino acid sequences of SEQ ID NOs: 13, 14, and 15, respectively.

Claim 12 is directed to a method for inhibiting the growth of a tumor in a human subject comprising administering to the subject an antibody that binds to human CD73, wherein the antibody comprises a heavy chain comprising CDR1, CDR2, and CDR3 sequences comprising the amino acid sequences of SEQ ID NOs: 5, 6, and 7, respectively, and a light chain comprising CDR1, CDR2, and CDR3 sequences comprising the amino acid sequences of SEQ ID NOs: 13, 14, and 15, respectively.

Claim 13 is directed to a method of treating cancer in a human subject, comprising administering to the subject a therapeutically effective amount of an antibody that binds to human CD73, wherein the antibody comprises a heavy chain comprising CDR1, CDR2, and CDR3 sequences comprising the amino acid sequences of SEQ ID NOs: 5, 6, and 7, respectively, and a light chain comprising CDR1, CDR2, and CDR3 sequences comprising the amino acid sequences of SEQ ID NOs: 13, 14, and 15, respectively.

Claim 14 is directed to the method of claim 13, wherein the cancer is selected from the group consisting of: bladder cancer, breast cancer, uterine/cervical cancer, ovarian cancer, prostate cancer, testicular cancer, esophageal cancer, gastrointestinal cancer, pancreatic cancer, colorectal cancer, colon cancer, kidney cancer, head and neck cancer, lung cancer, stomach cancer, germ cell cancer, bone cancer, liver cancer, thyroid cancer, skin cancer, neoplasm of the central nervous system, lymphoma, leukemia, myeloma, sarcoma, and virus-related cancer.

Claim 15 is directed to the method of claim 13, further comprising administering to the subject one or more additional therapeutic agents.

Claim 16 is directed to the method of claim 15, wherein the additional therapeutic agent is a PD-1 antagonist, a PD-L1 antagonist, a CTLA-4 antagonist, or a LAG-3 antagonist.

Claim 17 is directed to the method of claim 13, wherein the antibody comprises heavy and light chain variable regions comprising the amino acid sequences of SEQ ID NOs: 135 and 12, respectively.

Claim 18 is directed to the method of claim 17, wherein the antibody comprises a heavy chain sequence comprising the amino acid sequence of SEQ ID NO: 133 or 189 and a light chain sequence comprising the amino acid sequence of SEQ ID NO: 102.

Claim 19 is directed to the method of claim 13, wherein the heavy chain is a full-length heavy chain and the light chain is a full-length light chain.

Claim 20 is directed to the method of claim 17, wherein the heavy chain is a full-length heavy chain and the light chain is a full-length light chain.

Claim 21 is directed to the method of claim 13, wherein the antibody is an IgG antibody.

Claim 22 is directed to the method of claim 18, wherein the antibody comprises a heavy chain consisting of the amino acid sequence of SEQ ID NO: 133 and a light chain consisting of the amino acid sequence of SEQ ID NO: 102.

Claim 23 is directed to the method of claim 18, wherein the antibody comprises a heavy chain consisting of the amino acid sequence of SEQ ID NO: 189 and a light chain consisting of the amino acid sequence of SEQ ID NO: 102.

Claim 24 is directed to the method of claim 13, wherein the antibody binds to human CD73 with a Kd of 0.1 nM to 10 nM, as determined by Surface Plasmon Resonance (SPR).

Claim 25 is directed to the method of claim 13, wherein the antibody inhibits the activity of human CD73.

Claim 26 is directed to the method of claim 13, wherein the antibody mediates internalization of human CD73.

Claim 27 is directed to the method of claim 13, wherein the antibody has reduced effector function relative to a wild type IgG1 antibody.

Claim 28 is directed to the method of claim 13, wherein the antibody binds to human CD73 with a Kd of 0.1 nM to 10 nM, as determined by Surface Plasmon Resonance (SPR).


Independent claims 63-67 of the ‘061 application recite the same inventions as recited in claims 9-13, respectively, of the instant invention.  The ‘061 claims differ only in they recite an antibody, or antigen-binding portion thereof, that binds CD73, whereas the instant claims recite administering an antibody that binds CD73.  The independent claims of both claim sets are otherwise identical.  However, the antigen-binding portion recited in the ‘061 claims can be considered to be an antibody, which is consistent with the limitations of instant claims 19 and 20, which state that the heavy and light chains of the antibodies are “full-length”, indicating that the full-length antibodies are a species of the genus of antibodies encompassed by the instant claims.
Furthermore, the instant application is a CONTINUATION of PCT/US2015/061639, while the ‘061 application is a CONTINUTATION of application 15/520,638, which is a national stage entry of PCT/US2015/061639.  Therefore, the antibody CDR sequences, as well as the heavy and light chain variable region sequences, and the heavy and light chain sequences recited in both claims sets are identical.

With respect to the limitations of instant claims 14-27, these claims are identical to ‘061 claims 68-81, respectively.
With respect to the limitations of claim 28, this claim is identical to instant claim 24, and is rejected for the same reason as that claim.

Therefore, one of ordinary skill in the art would view the instant claims and those of the ‘061 application as reciting the same inventions.


Non-statutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 65, 67-83, 86, 91, and 93 of copending Application No. 16/081,115 (notice of allowance mailed on 5/13/2021).

The subject matter of the instant claims is discussed above.  The claims of the ‘115 application are directed to:

(a) (i) the CD73 antagonist is administered at a dose of about 600 mg once per week or once every 2 weeks, and (ii) the immuno-oncology agent is administered at about 240 mg once every 2 weeks or at about 480 mg once every 4 weeks,
(b) the CD73 antagonist is an anti-CD73 antibody, or antigen binding portion thereof, comprising heavy chain CDR1, CDR2, and CDR3 sequences comprising SEQ ID NOs: 5, 6, and 7, respectively, and light chain CDR1, CDR2, and CDR3 sequences comprising SEQ ID NOs: 13, 14, and 15, respectively, and
(c) the immuno-oncology agent is an anti-PD-1 antibody, or antigen binding portion thereof, comprising heavy chain CDR1, CDR2, and CDR3 sequences comprising SEQ ID NOs: 383, 384, and 385, respectively, and light chain CDR1, CDR2, and CDR3 sequences comprising SEQ ID NOs: 386, 387, and 388, respectively.

Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets recite methods of administering an anti-CD73 antibody to a subject in need of such administration, such as a subject in need of cancer treatment.  Furthermore, both claim sets recite administration of antibodies which comprise identical heavy and light chain CDR sequences, as shown below:

16/117,183 SEQ ID NO: 5:  NYGMH
16,081,115 SEQ ID NO: 5:  NYGMH

16/117,183 SEQ ID NO: 6:  VILYDGSNKYYPDSVKG
16,081,115 SEQ ID NO: 6:  VILYDGSNKYYPDSVKG

16/117,183 SEQ ID NO: 7:  GGSSWYPDSFDI
16,081,115 SEQ ID NO: 7:  GGSSWYPDSFDI

16/117,183 SEQ ID NO: 13:  RASQGISSWLA
16,081,115 SEQ ID NO: 13:  RASQGISSWLA

16/117,183 SEQ ID NO: 14:  AASSLQS
16,081,115 SEQ ID NO: 14:  AASSLQS

16/117,183 SEQ ID NO: 15:  QQYNSYPLT
16,081,115 SEQ ID NO: 15:  QQYNSYPLT

The ‘115 claims meet the limitations of the instant claims because they recite treating a subject with cancer by administering the same antibody as recited in the instant application.  Although the ‘115 claims do not specifically recite a method of decreasing adenosine levels in a subject or stimulating an immune response in a subject, both claims recite administration of the same antibody, and a decrease in adenosine levels and stimulation of an immune response would be a natural consequence of practicing the ‘115 method.  Therefore, the ‘115 claims anticipate the method of the instant claims.
Furthermore, the cancers or tumors recited in ‘115 claim 77 overlap in scope with those recited in instant claim 14, and the ‘115 claims recite administration of an anti-PD-1 antibody in combination with the anti-CD73 antibody, meeting the limitations of instant claims 15 and 16.
With respect to the limitations of instant claims 17-23, ‘115 claims 83 and 86 recite the anti-CD73 antibodies comprising the same sequences, as shown below:

	Sequence comparison of 16/117,183 SEQ ID NO: 135 and 16/081,115 SEQ ID NO: 135

US-16-081-115-135

  Query Match             100.0%;  Score 649;  DB 1;  Length 121;
  Best Local Similarity   100.0%;  
  Matches  121;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVESGGGVVQPGRSLRLSCAASGFTFSNYGMHWVRQAPGKGLEWVAVILYDGSNKYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVESGGGVVQPGRSLRLSCAASGFTFSNYGMHWVRQAPGKGLEWVAVILYDGSNKYY 60

Qy         61 PDSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCARGGSSWYPDSFDIWGQGTMVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PDSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCARGGSSWYPDSFDIWGQGTMVTVS 120

Qy        121 S 121
              |
Db        121 S 121


	Sequence comparison of 16/117,183 SEQ ID NO: 12 and 16/081,115 SEQ ID NO: 12

US-16-081-115-12

  Query Match             100.0%;  Score 554;  DB 1;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQGISSWLAWYQQKPEKAPKSLIYAASSLQSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYNSYPLTFGGGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYNSYPLTFGGGTKVEIK 107


Sequence comparison of 16/117,183 SEQ ID NO: 133 and 16/081,115 SEQ ID NO: 133
US-16-081-115-133

  Query Match             100.0%;  Score 2394;  DB 1;  Length 447;
  Best Local Similarity   100.0%;  
  Matches  447;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVESGGGVVQPGRSLRLSCAASGFTFSNYGMHWVRQAPGKGLEWVAVILYDGSNKYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVESGGGVVQPGRSLRLSCAASGFTFSNYGMHWVRQAPGKGLEWVAVILYDGSNKYY 60

Qy         61 PDSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCARGGSSWYPDSFDIWGQGTMVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PDSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCARGGSSWYPDSFDIWGQGTMVTVS 120

Qy        121 SASTKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SASTKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQS 180

Qy        181 SGLYSLSSVVTVPSSNFGTQTYTCNVDHKPSNTKVDKTVERKSCVECPPCPAPPVAGPSV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SGLYSLSSVVTVPSSNFGTQTYTCNVDHKPSNTKVDKTVERKSCVECPPCPAPPVAGPSV 240

Qy        241 FLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTY 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 FLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTY 300

Qy        301 RVVSVLTVLHQDWLNGKEYKCKVSNKALPSSIEKTISKAKGQPREPQVYTLPPSREEMTK 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 RVVSVLTVLHQDWLNGKEYKCKVSNKALPSSIEKTISKAKGQPREPQVYTLPPSREEMTK 360

Qy        361 NQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 NQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQG 420

Qy        421 NVFSCSVMHEALHNHYTQKSLSLSPGK 447
              |||||||||||||||||||||||||||
Db        421 NVFSCSVMHEALHNHYTQKSLSLSPGK 447


Sequence comparison of 16/117,183 SEQ ID NO: 189 and 16/081,115 SEQ ID NO: 189
US-16-081-115-189

  Query Match             100.0%;  Score 2389;  DB 1;  Length 446;
  Best Local Similarity   100.0%;  
  Matches  446;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVESGGGVVQPGRSLRLSCAASGFTFSNYGMHWVRQAPGKGLEWVAVILYDGSNKYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVESGGGVVQPGRSLRLSCAASGFTFSNYGMHWVRQAPGKGLEWVAVILYDGSNKYY 60


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PDSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCARGGSSWYPDSFDIWGQGTMVTVS 120

Qy        121 SASTKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SASTKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQS 180

Qy        181 SGLYSLSSVVTVPSSNFGTQTYTCNVDHKPSNTKVDKTVERKSCVECPPCPAPPVAGPSV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SGLYSLSSVVTVPSSNFGTQTYTCNVDHKPSNTKVDKTVERKSCVECPPCPAPPVAGPSV 240

Qy        241 FLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTY 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 FLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNSTY 300

Qy        301 RVVSVLTVLHQDWLNGKEYKCKVSNKALPSSIEKTISKAKGQPREPQVYTLPPSREEMTK 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 RVVSVLTVLHQDWLNGKEYKCKVSNKALPSSIEKTISKAKGQPREPQVYTLPPSREEMTK 360

Qy        361 NQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 NQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQG 420

Qy        421 NVFSCSVMHEALHNHYTQKSLSLSPG 446
              ||||||||||||||||||||||||||
Db        421 NVFSCSVMHEALHNHYTQKSLSLSPG 446


Sequence comparison of 16/117,183 SEQ ID NO: 102 and 16/081,115 SEQ ID NO: 102
US-16-081-115-102

  Query Match             100.0%;  Score 1107;  DB 1;  Length 214;
  Best Local Similarity   100.0%;  
  Matches  214;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQGISSWLAWYQQKPEKAPKSLIYAASSLQSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQGISSWLAWYQQKPEKAPKSLIYAASSLQSGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYNSYPLTFGGGTKVEIKRTVAAPSVFIFPP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYNSYPLTFGGGTKVEIKRTVAAPSVFIFPP 120

Qy        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180

Qy        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214
              ||||||||||||||||||||||||||||||||||
Db        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214


With respect to the limitations of the limitations of instant claims ’24-28, the antibody of the ‘115 claims is identical to that of the instant invention, and therefore would necessarily meet the limitations of these claims.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claims are directed to methods of inhibiting the growth of a tumor in a human subject (independent claim 12) or treating cancer in a human subject (independent claim 13).  Independent claims 12 and 13 are not limited to any particular cancer, and thus encompass inhibiting the growth of, or treating, any possible type of cancer.  Dependent claim 14 lists several cancer types which can be treated by the method of claim 13.
	The instant specification, at p. 38, 1st paragraph, defines “treat”, “treating”, and “treatment” as referring to any type of intervention or process performed on, or administering an active agent to, the subject with the object of reversing, alleviating, ameliorating, inhibiting, or slowing down or preventing the progression, development, severity or recurrence of a symptom, complication, condition, or biochemical indicia associated with a disease.  In view of this definition, claim 13 can be broadly interpreted as broadly reading on prevention of any type of cancer, inhibition of cancer growth, or complete reversal or curing of any type of cancer.
	The specification describes generation of several anti-CD73 antibodies, including the anti-CD73.4 antibody and its variants which comprise the heavy and light chain CDRs recited in the independent claims.  in vitro (Table 17) and in vivo when administered to CD73-expressing cells (Calu6 pulmonary adenocarcinoma cells).  Example 6 of the specification describes anti-mediated internalization of CD73 after administering CD73-expressing Calu6 cells with the anti-CD73.4 antibody (Table 24).
	The specification also describes inhibition of CD73 enzymatic activity in tumors in vivo using xenograft animal models (Example 7).  Specifically, Example 7 describes inhibition of CD73 enzymatic activity by administering anti-CD73 antibodies to mice bearing Calu6 tumors (pulmonary adenocarcinoma), and mice bearing SNUC1 tumors (colon adenocarcinoma).
	The specification does not describe or otherwise disclose any other treatment of these or any other tumors.

	The relevant art suggests that targeting CD73 may be a viable therapy for treating different cancer types.  Terp et al (J. Immunol., 2013, 191(8):4165-4173, cited in the IDS filed on 11/13/2018) and Rust et al (Molecular Cancer, 2013, 12:1-11, cited in the IDS filed on 11/13/2018) both describe in vitro inhibition of breast cancer growth, and Stagg et al (Proc. Natl. Acad. Sci., USA, 2010, 107(4):1547-1552) describes in vivo inhibition of breast cancer growth and metastasis.  Hausler et al (Am. J. Transl. Res. 2014, 6(2):129-139, cited in the IDS filed on 11/13/2018) described in vitro inhibition of ovarian cancer cells, wherein this effect was mediated by blocking adenosine-dependent immune cell evasion by said ovarian cancer cells.
	Allard et al (Clin. Cancer Res., 2013, 19(20):5626-5635, cited in the IDS filed on 11/13/2018) showed that anti-CD73 antibodies in combination with anti-CTLA4 or anti-PD-1 antibodies was therapeutically effective against colon, prostate, and metastatic breast cancer in  an in vivo mouse model.
	In view of these teachings, one skilled in the relevant art would have understood that anti-CD73 antibodies block the growth of several types of cancer cells (breast, ovarian) in vitro, and anti-CD73 antibodies inhibit breast, colon, and prostate cancer in vivo, particularly when combined with anti-CTLA4 or anti-PD-1 antibodies.
	However, although the instant specification and relevant art describes inhibition of growth of a limited number of cancers, the claims read on treatment of any possible type of cancer, wherein said treatment could encompass prevention of said cancer, or complete reversal/curing of said cancer.  Neither the specification nor the relevant art appear to describe such methods in a way as to indicate that Applicants had possession of the invention encompassed by the claims as of the filing date.
et al (J. ImmunoTherapy of Cancer, 2018, 6:57, p. 1-9) discussed targeting adenosine for cancer immunotherapy, including targeting CD73.  Although CD73 is described as negatively prognostic for several types of cancers, and thus presumably a viable therapeutic target, the presence of CD73 is positively prognostic for other cancer types (Table 1).  For example, in certain urothelial bladder cancers, stage I-III breast cancers, endometrial carcinomas, and stage IV colorectal cancers, the presence of CD73 on these cancers correlated with favorable clinical outcome and longer disease-free survival.  One skilled in the relevant art would not have reasonably expected that targeting CD73 in these types of cancers would be therapeutically beneficial.
Antonioli et al (Trends Cancer, 2016, 2(2):95-109) discusses anti-CD73 immunotherapy, and states that although targeting CD73 is attractive option for treating a variety of cancer types, a number of questions remain to be answered before targeting CD73 can be considered a viable cancer treatment.  In particular, Antonioli teaches that as of 2016 (2 years after the earliest filing date of the instant invention), it was not clear if anti-CD73 antibodies would be useful for treating tumors which were not infiltrated by T cells (p. 12, Box 3).  Importantly, Antonioli states that CD73 is involved in the regulation of several body homeostatic processes, such as the control of epithelial barrier function and regulation of secretive/reabsorptive processes in the intestine, and the potential for adverse events following anti-CD73 therapy must be taken into consideration before translating this therapeutic strategy in to clinical practice. Additionally, anti-CD73 could induce a supraphysiological immune activation that may overcome the body mechanisms of tolerance, thus leading to events mimicking autoimmune disorders. Antonioli further suggests that anti-CD73 therapy may be best suited for T cell-infiltrated cancers, as doubts persist regarding non-infiltrated cancer subtypes which respond poorly to immune checkpoint therapy (p. 12, last paragraph – p.13, 1st paragraph).
	Similarly, Ghalamfarsa et al (Expert Opinion on Therapeutic Targets, 2019, 23(2):127-142) teaches that as of 2018, the majority of studies targeting CD73 contained a limited sample size and treated tumor models after a short time post-tumor inoculation.  While such studies show the efficacy of treating small-size tumors, such tumors are usually different from large, established tumors.  In contrast, treatment of large, established tumors with CD73 blockers has not shown significant therapeutic effects (p. 134, 2nd column, 1st full paragraph).
	In view of the teachings of the prior art, a skilled artisan would have reasonably expected that anti-CD73 antibodies may be useful for inhibiting growth of a limited number of tumors in specific situations (i.e. small, non-established tumors). One skilled in the art, however, would not have reasonably concluded that the art describes treatment of all possible types of tumors, wherein said treatment encompasses tumor prevention or complete reversal/curing of tumor symptoms or other pathologic indicia.


In the instant case, the specification has described in vivo inhibition of CD73 enzymatic activity in pulmonary and colon adenocarcinomas.  Additionally, the relevant art has described in vivo inhibition of colon, prostate, and breast cancers by anti-CD73 antibodies.  However, the relevant art also makes clear that in vivo targeting CD73 as of the earliest filing date of the instant invention was, at best, unpredictable.  In particular, the relevant art (Leone) shows that CD73 expression is associated with increased survival, suggesting that targeting CD73 is not an effective strategy for treating all possible cancer types.  Further, Antonioli and Ghalamfarsa strongly suggest that even several years after the filing date of the instant invention, significant clinical considerations regarding anti-CD73 remain to be answered.
Therefore, in view of the specification and relevant art, a skilled artisan would not have been able to conceive of the genus of cancer types which can be treated (as encompassed by prevention or complete reversal or symptoms or pathology) by practicing the methods of the instant invention.  One skilled in the relevant art would thus not have viewed Applicants as being in possession of the claimed invention as of the filing date of the instant invention.

Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision treatment of all possible types of cancers, as encompassed by prevention or reversal of said cancers, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).


Conclusion
No claim is allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE D HISSONG whose telephone number is (571) 272-3324.  The examiner can normally be reached Monday - Friday (8:30 am - 5 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L Ford can be reached at (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Bruce D. Hissong
Art Unit 1646
/Vanessa L. Ford/
Supervisory Patent Examiner, Art Unit 1646